Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles T. Cephas appeals the district court’s order dismissing his civil action for lack of subject-matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cephas v. Md. Rural Dev. Corp., No. 1:10-cv-00813-JFM (D.Md. Dec. 10, 2010). We deny as moot Appellee Brooks’ motion to strike Cephas’ reply briefs. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.